         Case 2:20-cv-00712-RJC Document 20 Filed 11/07/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA


FERRA AUTOMOTIVE SERVICES, INC.,                )
                                                )
                Plaintiff,                      )
                                                )
        v.                                      )   2:20-cv-00712-RJC
                                                )
CERTAIN UNDERWRITERS AT LLOYD'S                 )
LONDON - SYNDICATE #2001 AML                    )
also known as LLOYD'S LONDON and                )
CERTAIN UNDERWRITERS AT                         )
LLOYD’S LONDON,                                 )
                                                )
                Defendants.                     )

                                          ORDER

       AND NOW, this 7th day of November, 2020, for the reasons stated in the Memorandum

Opinion filed contemporaneously hereto, the Motion to Dismiss (ECF No. 9) filed on behalf of

Defendant Certain Underwriters at Lloyd’s, London – Syndicate #2001 AML a/k/a Lloyd’s

London and Certain Underwriters at Lloyd’s, London be and the same hereby is GRANTED.

       The Clerk of Court shall mark this case as CLOSED.



                                                          /s/ Robert J. Colville
                                                          Robert J. Colville
                                                          United States District Judge




cc/ecf: All counsel of record
